    Case: 4:20-cv-01479-SRW Doc. #: 10 Filed: 11/23/20 Page: 1 of 7 PageID #: 74


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

AARON-HASSAN JOHNSON-BEY,                               )
                                                        )
                 Plaintiff,                             )
                                                        )
           vs.                                          )             No. 4:20-CV-1479-SRW
                                                        )
THOMAS J. MEHAN,                                        )
                                                        )
                 Defendant.                             )

                                    MEMORANDUM AND ORDER

         This matter is before the Court on review of the file and on self-represented Plaintiff

Aaron-Hassan Johnson-Bey’s (inmate no. 1215458) “Application to Perfect a Petition for Writ of

Habeas Corpus Ad Testificandum.” For the following reasons, this case will be dismissed without

prejudice for Plaintiff’s failure and express refusal to comply with this Court’s October 15, 2020

Order.

                                                 Background

         On October 13, 2020, self-represented Plaintiff Aaron-Hassan Johnson-Bey (inmate no.

1215458) filed a document titled “Conditional Acceptance for Value (CAFV) – Private

Independent Administrative Process – Article 1 Redress of Grievance under Ninth Amendment

Reservations for Resolution and Equitable Settlement under Necessity, in the Nature of Request

for Proof of Claim/Discovery.” ECF No. 1. This document is a twenty-three (23) page letter

addressed to Assistant United States Attorney Thomas J. Mehan, in which Plaintiff appears to seek

proof from Mr. Mehan that he was lawfully prosecuted in United States v. Johnson, Case No. 4:11-

CR-378-CEJ. 1 Plaintiff also filed an eleven-page document titled “Affidavit and Declaration of


1
  On February 13, 2012, Plaintiff pled guilty to Interference with Interstate Commerce by Threats of Violence in
violation of 18 U.S.C. § 2 and 18 U.S.C. § 1951(a) and Brandishing a Firearm in Furtherance of a Crime of Violence

                                                      −1−
  Case: 4:20-cv-01479-SRW Doc. #: 10 Filed: 11/23/20 Page: 2 of 7 PageID #: 75


Final Notice of Default and Res Judicata,” which he purports to have sent via certified mail to

“Donald Trump D.B.A President of the United States Inc.” in Washington D.C. This supplemental

document states, in part, that Plaintiff is a “Free-Will Being Created in One’s Creator’s image with

The Divine Breath of Life implanted therein and there to and ‘without’ the venue and jurisdiction

of ANY and ALL ‘ens legis’ juridical constructs d.b.a. ‘Government(s) of,’ specifically and

explicitly United States[.]” ECF No. 1-1.

         On October 15, 2020, this Court issued an Order determining the above filings were

defective as a complaint commencing a civil case because Plaintiff did not draft his claims against

Defendant Mehan on a Court-provided form as required by Local Rule 2.06(A). ECF No. 3. The

Court directed Plaintiff to file an amended complaint on a Court-provided form and to either pay

the filing fee or submit an application to proceed without prepaying fees or costs within thirty (30)

days of the date of the Order. Id. The Court advised Plaintiff that if he chose to submit an

application to proceed without prepaying fees or costs, he would also need to submit a certified

copy of his prison account statement for the six-month period immediately preceding the filing of

his complaint. Id. The Court warned Plaintiff that failure to comply with the Court’s Order would

result in dismissal of this action without prejudice and without further notice. Id.

         Subsequent to the Court’s Order, Plaintiff filed a sealed letter, dated October 25, 2020,

addressed to the Clerk of Court. ECF No. 4. The letter purported to “reject” the Court’s “offer”

and expressed Plaintiff’s intent to send additional documents to the Court, including a “private

letter” and a “public affidavit.” Id. Plaintiff filed two additional letters, both dated October 21,

2020, in which he “reject[ed] [the Court’s] offer to contract and gain Venue” and stated he would



in violation of 18 U.S.C. § 924(c)(1)(A)(ii). See United States v. Johnson, 4:11-CR-378-CEJ, ECF No. 63. Plaintiff
was sentenced to 171 months imprisonment in the United States Bureau of Prisons. Id. Richard G. Callahan and
Thomas J. Mehan represented the United States of American in the criminal proceedings.

                                                      −2−
  Case: 4:20-cv-01479-SRW Doc. #: 10 Filed: 11/23/20 Page: 3 of 7 PageID #: 76


“continue [his] Private Administrative Process.” ECF Nos. 5, 6. Plaintiff then submitted additional

documents to the Court, dated November 1, 2020, titled “Cover Letter for Truth Affidavit in the

Nature of Settlement Offer,” “Letter of Rogatory-Explicit Reservation of All Rights re: Discharge

and Closure of the Accounts in Claim or Case Number: 09SL-10002,” “Letter of Rogatory-Explicit

Reservation of All Rights re: Discharge and Closure of the Accounts in Claim or Case Number:

4:11-CR-378-CEJ,” and “Truth Affidavit in the Nature of Settlement Offer.” These documents

appear to cite to the Uniform Commercial Code and request a “Discharge of all Debts – Public and

Private.” Plaintiff filed two more documents, dated November 12, 2020, titled “Cover Letter for

Conditional Acceptance for Value Redraft” and “Conditional Acceptance for Value (CAFV) –

Private Independent Administrative Process – Article 1 Redress of Grievance under Ninth

Amendment Reservations for Resolution and Equitable Settlement under Necessity, in the Nature

of Request for Proof of Claim/Discovery.” ECF No. 8. The Court notes it is incredibly difficult to

decipher the allegations in the above letters and documents as they contain no clear statements of

facts nor a clear, valid legal authority or theory.

         On November 19, 2020, Plaintiff filed a document titled, “Application to Perfect a Petition

for Writ of Habeas Corpus Ad Testificandum.” ECF No. 9. The caption of this filing lists the

plaintiff as the “United States of America” and the defendant as the Plaintiff here, “Aaron Hassan

Johnson.” The body of the document states “that he wishes a Writ of Habeas Corpus Ad

Testificandum to issue of this Honorable Court to the Warden and Records Office of the Northeast

Correctional Center.” This filing also includes a document entitled “Entry of Appearance and

Application for Habeas Corpus Ad Testificandum,” in which he “enters his appearance” as his

own “authorized representative.” Id. at 2.




                                                  −3−
  Case: 4:20-cv-01479-SRW Doc. #: 10 Filed: 11/23/20 Page: 4 of 7 PageID #: 77


                                            Discussion

        A. Failure to Comply with Court Order

        The Court finds Plaintiff has failed to comply with this Court’s Order, dated October 15,

2020, requiring him to file an amended complaint and to either submit a motion to proceed in

forma pauperis or pay the full filing fee within the thirty (30) day timeframe allotted. None of

the documents or letters Plaintiff submitted to the Court can be interpreted as an application to

proceed without prepaying fees or costs or an amended complaint. In fact, Plaintiff appears to

expressly indicate his refusal to comply with the Court Order by filing numerous documents stating

he “rejects” the Court’s “offer.”

        Local Rule 2.01(B) authorizes the Clerk of Court to refuse to receive any pleadings “until

the applicable statutory fee is paid, except in cases accompanied by a completed application to

proceed in forma pauperis.” Plaintiff has neither paid the filing fee nor submitted a motion to

proceed without prepayment. Moreover, Plaintiff has not submitted an amended complaint on a

Court-provided form as required by Local Rule 2.06(A). The Court provided Plaintiff with a blank

‘Prisoner Civil Rights Complaint’ form with its October 15, 2020 Order. The Court also warned

Plaintiff that failure to comply with the Court’s Order would result in dismissal of this action

without prejudice and without further notice. As a result, this action will be dismissed for failure

to comply with a Court Order. See Fed. R. Civ. P. 41(b).

        To the extent Plaintiff’s letters to the Court are an attempt to argue that his individual

sovereignty excuses him from following the Local Rules or that he may “reject” an Order of the

Court, such assertions lack merit and have been summarily rejected as frivolous by the Eighth

Circuit Court of Appeals and other federal courts. See e.g., United States v. Hart, 701 F.2d 749,

750 (8th Cir. 1983) (characterizing as frivolous an appeal in tax case challenging government’s



                                               −4−
  Case: 4:20-cv-01479-SRW Doc. #: 10 Filed: 11/23/20 Page: 5 of 7 PageID #: 78


jurisdiction over “sovereign citizen”); United States v. Sterling, 738 F.3d 228, 233 n. 1 (11th Cir.

2013); United States v. Benabe, 654 F.3d 753, 761-67 (7th Cir. 2011) (collecting cases rejecting

claims of individual sovereignty including claims of a “sovereign citizen” or a “secured-party

creditor”); and United States v. Schmitt, 784 F.2d 880, 882 (8th Cir. 1986) (rejecting appellants’

challenge to personal jurisdiction on the basis that they were “Natural Freemen”).

         B. Merits of Plaintiff’s Arguments

         The Court further notes that even if it were to review Plaintiff’s claims against Defendant

Mehan, as filed in the original handwritten complaint and supplemental documents, they would be

subject to dismissal. This Court is required to dismiss a complaint if it is frivolous, malicious, or

fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An action is

frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S. 319,

328 (1989). An action fails to state a claim upon which relief may be granted if it does not plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007).

         Defendant Mehan is a federal official. Plaintiff cannot bring an official capacity claim

against Defendant Mehan because Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388 (1971), does not override the federal government’s sovereign immunity,

which prohibits suits against the United States, it agencies, or federal officers sued in their official

capacities. See Buford v. Runyon, 160 F.3d 1199, 1203 (8th Cir. 1998) (“It is well settled that a

Bivens action cannot be prosecuted against the United States and its agencies because of sovereign

immunity”), see also Phelps v. U.S. Federal Government, 15 F.3d 735, 739 (8th Cir. 1994).

Additionally, an individual capacity claim against Defendant Mehan based on the actions he took

while initiating and pursuing a criminal prosecution of Plaintiff would also fail. Absolute immunity



                                                 −5−
  Case: 4:20-cv-01479-SRW Doc. #: 10 Filed: 11/23/20 Page: 6 of 7 PageID #: 79


protects him from such claims. See Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976) (prosecutors

are absolutely immune from civil rights claims based on actions taken while initiating and pursuing

a criminal prosecution); Brodnicki v. City of Omaha, 75 F.3d 1261, 1266 (8th Cir. 1996)

(“Absolute immunity covers prosecutorial functions such as the initiation and pursuit of a criminal

prosecution, the presentation of the state’s case at trial, and other conduct that is intimately

associated with the judicial process”). Moreover, Plaintiff’s assertion that he is immune from

prosecution under the UCC or exempt from the jurisdiction of the courts is not a basis for relief.

See Hart, 701 F.2d at 750; Benabe, 654 F.3d at 761-67

        C. Petition for Writ of Habeas Corpus

        The Court now turns its attention to Plaintiff’s November 19, 2020 filing titled,

“Application to Perfect a Petition for Writ of Habeas Corpus Ad Testificandum.” ECF No. 9. The

caption of this filing lists the plaintiff as the “United States of America” and the defendant as

“Aaron Hassan Johnson.” The body of the document states “that he wishes a Writ of Habeas

Corpus Ad Testificandum to issue of this Honorable Court to the Warden and Records Office of

the Northeast Correctional Center.” It appears to the Court that Plaintiff wishes to file a separate

action for a writ of habeas corpus under 28 U.S.C. § 2254. In general, a state prisoner’s challenge

to the validity of his confinement or to matters affecting its duration falls within the province of

habeas corpus, and therefore must be brought pursuant to 28 U.S.C. § 2254. See Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973) (holding “that when a state prisoner is challenging the very

fact or duration of his physical imprisonment, and the relief he seeks is a determination that he is

entitled to immediate release or a speedier release from that imprisonment, his sole remedy is a

writ of habeas corpus”).

        The Court will not allow plaintiff to proceed with a § 2254 action in this case, which



                                               −6−
  Case: 4:20-cv-01479-SRW Doc. #: 10 Filed: 11/23/20 Page: 7 of 7 PageID #: 80


Plaintiff originally brought against Assistant United States Attorney Thomas J. Mehan. See e.g.,

Kriebel v. Poole, No. 4:18-CV-01090-PLC, 2018 WL 6247269, at *4 (E.D. Mo. Nov. 29, 2018)

(a § 2254 action must be filed separately from a civil action). Therefore, if plaintiff wishes to bring

an action under 28 U.S.C. § 2254, plaintiff should file a separate action on a Court-provided form

that the Clerk of Court will be directed to provide.

        Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Aaron-Hassan Johnson-Bey’s “Application to

Perfect a Petition for Writ of Habeas Corpus Ad Testificandum” is DENIED without prejudice.

       IT IS FURTHER ORDERED that the Clerk of Court shall mail to Plaintiff a form petition

for filing a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254. If Plaintiff wishes to file a petition

pursuant to § 2254, he must file it as a separate action.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. See Fed.

R. Civ. P. 41(b). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal would not be taken in good faith.




                                                   E. RICHARD WEBBER
                                                   UNITED STATES DISTRICT JUDGE


Dated this 20th day of November, 2020.




                                                 −7−
